—Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered September 8, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Issues of credibility and identification were properly presented to the jury and we find no reason to disturb its determinations.
The challenged portions of the People’s summation did not *125deprive defendant of a fair trial (see People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). To the extent that any of the challenged remarks were inappropriate, the court’s prompt curative actions were sufficient to prevent any prejudice (see People v Santiago, 52 NY2d 865 [1981]).
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Mazzarelli, Rosenberger, Lerner and Friedman, JJ.